In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-06-00062-CR
______________________________


ANTHONY DELEON, SR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 354th Judicial District Court
Hunt County, Texas
Trial Court No. 22,442


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            Anthony Deleon, Sr., has filed with this Court a motion to extend the time for filing his
notice of appeal.  According to Deleon's motion, the judgment is dated December 14, 2004. 
            A timely notice of appeal is necessary to invoke this Court's jurisdiction.  Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996).  Rule 26.2(a) prescribes the time period in which a notice
of appeal must be filed by a defendant in order to perfect appeal in a criminal case.  A defendant's
notice of appeal is timely if filed within thirty days after the day sentence is imposed or suspended
in open court, or within ninety days after sentencing if the defendant timely files a motion for new
trial.  Tex. R. App. P. 26.2(a); Olivo, 918 S.W.2d at 522.  The motion filed does not refer to a motion
for new trial having been filed in this case.  The last date Deleon could timely file his notice of
appeal was January 13, 2005, thirty days after the day, according to his motion, the sentence was
imposed in open court.  See Tex. R. App. P. 26.2(a)(1).  Further, no motion for extension of time was
filed in this Court within fifteen days of the last day allowed for filing the notice of appeal.
            Deleon has failed to perfect his appeal.  Accordingly, we overrule Deleon's motion for
extension of time to file his notice of appeal and dismiss the appeal for want of jurisdiction.

 
 
                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          April 11, 2006
Date Decided:             April 12, 2006

Do Not Publish